     Case: 1:20-cv-00986-MRB Doc #: 27 Filed: 12/31/20 Page: 1 of 5 PAGEID #: 273




                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO

 Spectrum Laboratories, LLC,                      )
                                                  )    Case No. 1:20-cv-00986
              Plaintiff,                          )
                                                  )    Judge Michael R. Barrett
                      v.                          )
                                                  )
 513 Ventures LLC,                                )
                                                  )
                      Defendant.                  )

         Spectrum’s and 513’s Stipulated Joint Motion for Extension of Deadlines

          Plaintiff Spectrum Laboratories, LLC and defendant 513 Ventures, LLC jointly and

respectfully move the Court to grant each party an extension of the respective deadlines

that each party currently faces as follows:

          (1)       extending Spectrum’s deadline to move, plead, or otherwise respond to 513’s

counterclaim (ECF #25) from January 6, 2021, until (a) two weeks after this Court rules on

513’s pending motion to stay, if denied, or (b) two weeks after the stay is lifted, if a stay is

granted; and

          (2)       extending 513’s deadline to reply to Spectrum’s opposition to 513’s motion to

stay (ECF #26) by five days from January 6, 2021, until January 11, 2021.

          Counsel for the parties have met-and-conferred about these extension requests, and

each does not oppose and stipulates to the other party’s extension request. The good cause

for each of these requests is as follows.

I.        Spectrum’s Deadline to Respond to 513’s Counterclaim

          On December 16, 2020, 513 answered Spectrum’s complaint and included a

counterclaim for breach of contract (Count One), tortious interference with business

{9313265: }
      Case: 1:20-cv-00986-MRB Doc #: 27 Filed: 12/31/20 Page: 2 of 5 PAGEID #: 274




relationship (Count Two), and false takedown request under the DMCA, 17 U.S.C. § 512(f)

(Count Three). (ECF #25, PageID #71-74.) Fed. Civ. R. 12(a)(1)(B) requires Spectrum to

answer the counterclaim within 21 days, i.e., by January 6, 2020. Spectrum intends to move

to dismiss one or more claims asserted in 513’s counterclaim at least based on copyright

preemption (as to the state law claims) and failure to state a claim (as to all claims).

         513, however, has moved to stay this case pending a state case between the parties.

(ECF #24.) Briefing is not yet complete on 513’s stay motion. Because the Court has not yet

ruled on 513’s motion to stay, Spectrum and 513 agree that it would be prudent and efficient

to postpone motion practice on 513’s counterclaim until after the Court decides whether to

stay the case. This avoids the possibility of the parties spending time, effort, and money

briefing a motion to dismiss when the Court may stay the case. Thus, the parties jointly ask

that the Court extend Spectrum’s deadline to move, plead, or otherwise respond until two

weeks after the Court rules on the stay motion, if it is denied, or two weeks after the stay is

lifted, if a stay is granted.

II.      513’s Deadline to File Reply Brief on its Motion to Stay

         On December 15, 2020, 513 moved to stay this case pending a state case between the

parties. (ECF #24.) On December 30, 2020, Spectrum opposed 513’s stay motion. (ECF #26.)

This Court ordered 513 to reply within seven days of Spectrum’s opposition, which requires

513 to reply by January 6, 2020. (12/10/20 Minute Order.)

         Due to other professional, personal, and family obligations over those seven days,

including events and obligations related to the intervening New Year’s holiday, 513 needs




{9313265: }                                   2
    Case: 1:20-cv-00986-MRB Doc #: 27 Filed: 12/31/20 Page: 3 of 5 PAGEID #: 275




additional time to review Spectrum’s opposition and to draft a cogent response. Thus, 513

requests a five-day extension of the reply brief deadline until January 11, 2020.

                                           * * * * *

         These requests are the first requests for extensions of these deadlines, they are not

made for delay or any improper purpose, and instead are sought because there is a genuine

need for more time (as to 513’s request) and a desire to avoid the cost of motion practice

until after the Court decides whether to stay the case (as to Spectrum’s request).

         Because the parties do not oppose the other’s extension request, no party would be

prejudiced by the granting of these extensions.

         For these reasons, the parties jointly ask the Court to grant this motion.




{9313265: }                                    3
    Case: 1:20-cv-00986-MRB Doc #: 27 Filed: 12/31/20 Page: 4 of 5 PAGEID #: 276




 Dated: December 31, 2020                 Respectfully submitted,

   s/ Matthew J. Cavanagh                 /s/ Stephen S. Schmidt
 David B. Cupar (OH 0071622)              Brian J. O’Connell (0059276)
 Matthew J. Cavanagh (OH 0079522)         Stephen S. Schmidt (0085530)
 Nicholas A. Kurk (IL 6292133)            STRAUSS TROY CO., LPA
 MCDONALD HOPKINS LLC                     150 E. Fourth Street
 600 Superior Avenue, East, Ste. 2100     Cincinnati, OH 45202-4018
 Cleveland, Ohio 44114                    T: (513) 629-9451
 t 216.348.5400 │ f 216.348.5474          F: (513) 241-8259
 dcupar@mcdonaldhopkins.com               E: bjoconnell@strausstroy.com
 mcavanagh@mcdonaldhopkins.com            E: ssschmidt@strausstroy.com
 nkurk@mcdonaldhopkins.com
                                          and
 Counsel for Spectrum Laboratories, LLC
                                          Charles H. Brown, III (0038884)
                                          WOOD HERRON & EVANS LLP
                                          441 Vine Street, Suite 2700
                                          Cincinnati, OH 45202-2917
                                          T: (513) 707-0401
                                          F: (513) 241-6234
                                          E: cbrown@whe-law.com

                                          Counsel for 513 Ventures, LLC




{9313265: }                               4
    Case: 1:20-cv-00986-MRB Doc #: 27 Filed: 12/31/20 Page: 5 of 5 PAGEID #: 277




                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the foregoing has

been served on December 31, 2020 via the Court’s CM/ECF system.

                                                   By: s/ Matthew J. Cavanagh




{9313265: }
